                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

DAVID E. SIERRA-LOPEZ,
                                                                       ORDER
                            Plaintiff,
                                                                     18-cv-60-bbc
              v.

JAMIE GOHDE, JESSE BEAVER, DONNA MAYHEW,
TIMOTHY DETERS, TRISHA ANDERSON,
MARGARET KIECA,THOMAS MITCHELL,
JAMES BATES, STEVE DITTMAN, RANDALL
BENNIGER and BRADLEY JAHNKE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       On March 22, 2019, defendants moved for summary judgment on pro se plaintiff

David E. Sierra-Lopez’s claims that defendants violated his constitutional rights by failing

to provide him acetaminophen to control swelling after his tonsils were removed. Dkts.

##47, 52, 58. Plaintiff’s opposition materials were due on April 22, 2019, but he has not

responded to defendants’ motions. On July 2, 2019, I gave plaintiff until July 16 to file a

response to defendants’ motion for summary judgment and warned him that his case would

be dismissed for failure to prosecute if he did not respond. Dkt. #66. The deadline has

passed, and the court has received nothing from plaintiff. Accordingly, I am dismissing this

case with prejudice for plaintiff’s failure to prosecute. James v. McDonald’s Corp., 417 F.3d

672, 681 (7th Cir. 2005) (“A district court has the authority under Federal Rule of Civil

Procedure 41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).



                                              1
                                        ORDER

      IT IS ORDERED that plaintiff David E. Sierra-Lopez’s claims are DISMISSED

WITH PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter

judgment for defendants and close this case.

      Entered this 24th day of July, 2019.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
